     Case 3:17-cv-01362 Document 1495 Filed 09/07/21 Page 1 of 2 PageID #: 67602


                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA


THE CITY OF HUNTINGTON,

        Plaintiff,

v.                                                        Civil Action No. 3:17-01362

AMERISOURCEBERGEN DRUG
CORPORATION, et al.

         Defendants.



CABELL COUNTY COMMISSION,

        Plaintiff,
                                                          Civil Action No. 3:17-01665
v.

AMERISOURCEBERGEN DRUG
CORPORATION, et al.

        Defendants.



                              NOTICE OF WITHDRAWAL AS COUNSEL

         PLEASE TAKE NOTICE that David W. Haller, Esq. is withdrawing as legal counsel on behalf

 of McKesson Corporation in this matter effective September 7, 2021. Accordingly, it is requested that Mr.

 Haller be removed as a participant to the electronic docket in this matter.

         Respectfully submitted this 7th day of September, 2021.


                                                         /s/ Timothy C. Hester
                                                         Timothy C. Hester (DC 370707)
                                                         COVINGTON & BURLING LLP
                                                         One CityCenter
                                                         850 Tenth Street NW
                                                         Washington, DC 20001
                                                         Tel: (202) 662-5324
                                                         thester@cov.com

                                                         Counsel for McKesson Corporation
     Case 3:17-cv-01362 Document 1495 Filed 09/07/21 Page 2 of 2 PageID #: 67603


                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

THE CITY OF HUNTINGTON,

        Plaintiff,

v.                                                        Civil Action No. 3:17-01362

AMERISOURCEBERGEN DRUG
CORPORATION, et al.

         Defendants.



CABELL COUNTY COMMISSION,

        Plaintiff,
                                                          Civil Action No. 3:17-01665
v.

AMERISOURCEBERGEN DRUG
CORPORATION, et al.

        Defendants.



                                      CERTIFICATE OF SERVICE

         I hereby certify that on the 7h day of September, 2021, I filed a true and exact copy of the foregoing

 “Notice of Withdrawal as Counsel” via the Court’s CM/ECF system which will provide service to all

 counsel of record.


                                                          /s/ Timothy C. Hester
                                                          Timothy C. Hester (DC 370707)
